Case 1:21-cr-00179-RCL Document 20 Filed 04/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Case No. 21-cr-179 (RCL)

RACHEL MARIE POWELL,

Defendant.

 

 

ORDER
On April 15, 2021, the U.S. Probation & Pre-Trial Services Office filed a non-compliance
report regarding defendant’s condition of pre-trial release that she “wear a mask whenever she
leaves her residence.” ECF No. 19 (non-compliance report); ECF No. 9 at 2 (order setting
conditions of pre-trial release). In the report, Pre-Trial Services noted that on April 12, 2021, it
received information that defendant appeared in a video posted on social media wearing a “see-
through mesh mask” at her place of employment. ECF No. 19 at 1. Included in the report is an
image captured from the video, which shows defendant wearing a mask with holes in it large
enough to see defendant’s nose and mouth. See ECF No. 19-1. The image shows that the video
was posted by “Mr. Bookman” on March 31 at 10:51 AM. See id. When Pre-Trial Services called
defendant to inquire about the video, defendant was evasive in answering the officer’s questions

regarding the material of the mask. ECF No. 19 at 1.
Defendant’s decision to appear in a video wearing a mask with holes in it at work mocks
compliance with the Court’s Order setting as a condition of pre-trial release that she “wear a mask
whenever she leaves her residence.” ECF No. 9 at 2. No reasonable person could think that

defendant’s “mask” complied with that condition, which Chief Judge Beryl A. Howell imposed to
Case 1:21-cr-00179-RCL Document 20 Filed 04/16/21 Page 2 of 2

ensure that defendant “would not pose a risk to the health and safety of the community when she
left her house.” ECF No. 11 at 38—39 (detention hearing transcript).

The Court does not take defendant’s willingness to flout the Court’s Order lightly. When a
defendant refuses to comply with a condition of pre-trial release, the Bail Reform Act authorizes
the Court to consider revoking pre-trial release, ordering the defendant detained pending trial, or
holding the defendant in contempt of court. See 18 U.S.C. § 3148(a). Accordingly, the Court
directs defendant to show cause in writing, no later than ten (10) days from this date, why the
Court should not revoke her pre-trial release, order her detained pending trial, or hold her in
contempt.

Additionally, the Court is concerned with defense counsel’s apparent reaction to
defendant’s non-compliance. When Pre-Trial Services asked defendant where the mask was,
defendant responded that she “threw it away per her attorney’s advisement.” ECF No. 19 at 1. In
defendant’s show-cause filing, defense counsel shall include an explanation for his alleged
instruction to his client to dispose of evidence of her non-compliance with a Court ordered
condition of pre-trial release.

Itis SO ORDERED.

a

Date: April 7G, 2021 is iB koh
Hon. Royce C. Lamberth
United States District Judge
